Hosmer, Ch. J.
This case presents four questions for determination.
1. To prove that the defendants had built the frame work of the draw, and completed it, in all respects, before the 19th of December, 1818, except the apparatus for removing and replacing the same, they offered evidence to shew, that both before and after that period, the directors of the bridge company, or some one of them, superintended the work, and gave directions in what manner the same should be constructed; and that the defendants conformed to such directions. The plaintiffs objected to the proof of any occurrence, before the time specified above; but the evidence was admitted.
No question was made in the court below, as to the agency of the directors; nor is the objection raised on that ground; nor has it been contended, that the act of an agent, within the scope of his authority, is not equivalent to the act of the principal. The reverse is incontrovertibly established. (Vide the cases cited 1 Phil. Ev. 74.) The evidence was not admissible to disprove or impair the agreement made in December; nor was it offered for that purpose. The object was to prove performance, which was the point in issue; and the tes*148timony, by a fair and reasonable presumption, conduced to establish the matter in question.
2. The judge admitted testimony to prove the declaration of a director of the bridge company, that the company must furnish the iron, to make the iron facings of the draw.
This testimony was manifestly inadmissible, for several reasons. First, it was not directed to the issue, as it had no tendency to prove performance of the contract; but it did tend to furnish a valid excuse for non-performance; a point not before the court. Secondly, it was in direct contravention of the written contract, by which the defendants had obliged themselves to supply the materials. And lastly, the directors had no authority to give a construction to the written agreement.
3. The plaintiffs offered to shew, by James R. Woodbridge, the admission of Granger, one of the defendants, that the draw was not complete; and the court overruled the testimony, as being conversation with a view to a compromise.
The proposed evidence was material to the issue; and when the admission was made, there had been no conversation with the view above-mentioned. But if the contrary were true, it would not authorize the rejection of the offered testimony. The law on this subject has often been misconceived; and it is time that it should be firmly established. It is never the intendment of the law to shut out the truth; but to repel any inference, which may arise from a proposition made, not with design to admit the existence of a fact, but merely to buy one’s peace. If an admission, however, is made, because it is a fact, the evidence to prove it is competent, whatever motive may have prompted to the declaration. In illustration of this remark, it may be observed, that if A. offer to B. ten pounds, in satisfaction of his claim of an hundred pounds, merely to prevent a suit, or purchase tranquillity; this implies no admission that any sum is due; and therefore, testimony to prove the fact must be rejected, because it evinces nothing concerning the merits of the controversy. But if A. admit a particular item in an account, or any other fact, meaning to make the admission as being true, this is good evidence, although the object of the conversation was to compromise an existing controversy. The question to be considered, is, what was the view and intention of the party in making the admission; whether it was to concede a fact hypothetically, in *149order to effect a settlement, or to declare a fact really to exist. (1 Phil. Ev. 78.)
There is no point of honour guarded by the court, nor exclusion of evidence, lest it should deter from a free conversation. But testimony of admissions or declarations, taking facts for granted, not because they are true, but because good policy constrains the temporary yielding of them, to effectuate a greater good, is not admissible; truth being the object of evidence.
4. With respect to the omission to instruct the jury, no fact is shewn, placing the judge under any obligation, to make the charge requested.
Chapman, Brainard and Bristol, Js. were of the same opinion.
Peters, J. dissented.
New trial not to be granted.